Citation Nr: 0605974	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-40 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of service connection for defective hearing in 
right ear, post-operative residuals of right mastoidectomy.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel



INTRODUCTION

The veteran had honorable active service in the United States 
Army from November 1950 to October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
defective hearing in right ear, post-operative residuals of 
right mastoidectomy.
 
The issue of service connection for defective hearing in 
right ear, post-operative residuals of right mastoidectomy is 
addressed in the REMAND portion of this decision and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1. In a decision dated March 2002, the RO, in pertinent part, 
disallowed the veteran's claim for service connection for 
defective hearing in right ear, post-operative residuals of 
right mastoidectomy.  That decision was not appealed within a 
year of the veteran being notified.

2. Additional evidence in support of the veteran's request to 
reopen his claim for service connection for defective hearing 
in right ear, post-operative residuals of right 
mastoidectomy, is new and material. 


CONCLUSIONS OF LAW

1. The RO's rating decision dated March 2002 that, in 
pertinent part, denied service connection for defective 
hearing in right ear, post-operative residuals of right 
mastoidectomy is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.160, 20.302 (2005).

2. Evidence submitted in 2003 in support of the veteran's 
request to reopen the finally adjudicated claim is new and 
material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on the VA in terms of its duty to notify and 
assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  Without deciding whether 
the notice and development requirements of the VCAA have been 
satisfied in the veteran's request to reopen his claim, it is 
the Board's conclusion that the VCAA does not preclude the 
Board from adjudicating this portion of the veteran's claim.  
This is so because the Board is taking action favorable to 
the veteran by reopening the claim of service connection for 
a hearing disability, and a decision at this point poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (VA General 
Counsel's Opinion), 57 Fed. Reg. 49,747 (1992).

The RO initially disallowed service connection for a right 
ear disability in a June 1977 rating decision because there 
was no evidence in the record indicating that the veteran had 
a hearing disability.  The 1977 decision was not appealed by 
the veteran and therefore became final in June 1978.  In July 
2001, the veteran sought to reopen his claim for service 
connection for impaired hearing in his right ear.  The RO 
disallowed the claim in a March 2002 rating decision.  In 
April 2003, the veteran submitted additional evidence in 
support of his July 2001 claim.  In August 2003, the RO found 
the submission untimely because the evidence was not 
submitted to the RO within the one year appeal period (see 
e.g. 38 C.F.R. § 3.158(a)), and ultimately treated the 
submission as a request from the veteran to reopen his claim.  
In a November 2003 letter, the RO informed the veteran that 
he was required to submit new and material evidence to 
substantiate reopening the claim and the veteran responded in 
November 2003 by submitting documents.  The RO reopened the 
claim and, in a May 2004 rating decision, acknowledged that 
the veteran has a hearing disability, but disallowed service 
connection because there was no evidence in the record 
indicating that the veteran's disability was related to 
military service.

New and material evidence means evidence not previously 
submitted to agency decision makers, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2005).  The evidence that is considered to 
determine whether new and material evidence has been 
submitted is that received by VA since the last final 
disallowance of the appellant's claim on any basis.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2005); Evans v. Brown, 9 
Vet. App. 273 (1996).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

In the present case, an April 2002 letter from a doctor and 
an April 2002 audiological report were submitted by the 
veteran after the last final disallowance of his 2001 claim, 
and is therefore new evidence.  The new evidence includes 
diagnoses of moderate to severe sensoneural hearing loss in, 
and middle ear dysfunction of, the veteran's right ear, and 
includes a letter from a doctor opining that the veteran's 
disability was apparently related to trauma the veteran 
suffered during active military duty in 1951.  As the 
veteran's claim was previously denied because there was no 
evidence of record that the veteran's disability was related 
to his military service, and as the April 2002 doctor's 
letter indicates that the veteran's hearing problem is 
related to military service, the new evidence is also 
material.  Therefore, the Board finds it proper to reopen the 
veteran's claim of entitlement to service connection for the 
hearing disability.


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to service connection 
for defective hearing in right ear, post-operative, residual 
right mastoidectomy, the appeal is granted to this extent 
only.


REMAND

Having reopened the appellant's claim for service connection 
for a hearing disability of the right ear, the case must now 
be considered based on a de novo review of the record, with 
consideration given to all the evidence of record.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005); Evans, 
supra.  

The only service medical record the RO received from the 
National Personnel Records Center (NPRC) is an October 1953 
separation examination report.  The report does not identify 
any abnormalities of the veteran's right ear and indicates 
that the veteran's hearing was normal in both ears according 
to a whispered voice test.  Most of the veteran's service 
medical and personnel records appear to have been destroyed 
in a fire at the NPRC in 1973.  The Board notes that under 
such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Although the case law does not lower the legal 
standard for proving a claim for service connection, the 
Board is obligated to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The veteran clearly has a current hearing disability as 
indicated in the newly submitted evidence and by other 
evidence in the record, namely private and VA medical records 
showing that the veteran reported hearing loss in his right 
ear, that he had three surgeries on his right ear between 
1970 and 1976, and that the surgeries apparently failed to 
alleviate the problems related to his right ear.    

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service-connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  

The veteran's Form DD-214 reflects that the veteran received 
the Combat Infantryman Badge and the Korean Service Medal 
with five bronze stars.  The record includes signed 
statements from three fellow infantrymen in the Army tank 
company of the 65th Infantry, who assert that the veteran was 
injured in combat in 1951 during battle, that he received 
medical treatment for the injury and thereafter complained of 
pain in his right ear.  

As the veteran currently has a hearing disability of the 
right ear and evidence of record indicates that the veteran 
suffered trauma to his right ear in combat during active duty 
service in Korea, the Board finds that the veteran must be 
provided a VA examination in order to determine the etiology 
of the disability. 

Accordingly, the case is REMANDED for the following 
development: 

1.  A VA examination should be conducted in 
order to determine the nature, severity, and 
etiology of defective hearing in right ear, 
post-operative residuals of right 
mastoidectomy.  Following the examination, it 
is requested that the examining physician 
render an opinion as to whether or not there 
is a 50 percent probability or greater that 
this disability is related to the veteran's 
service.  The veteran's claims folder should 
be made available to the examiner for review 
before the examination.  The examiner should 
reconcile any findings with the April 2002 
private medical report and take into 
consideration the veteran's credible claim of 
right ear injury in combat.  

2.  Thereafter, the RO should readjudicate 
the claim on appeal.  If any benefit sought 
is not granted, the veteran should be 
furnished a supplemental statement of the 
case, and provided an opportunity to respond.  
The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


